DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, and 4 are objected to because of the following informalities:  Claim 1 discloses 'the electricity storage device’ and "connection" which lacks antecedent basis.  Claim 2 recites the limitation of ‘…and belt.’ Which lacks antecedent basis, and claim 4 recites the limitation ‘accessories’ which lacks antecedent basis.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,882. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely encompassed by the claims of the patent.
The claims of the instant case are identical to the original filed claims of U.S. Patent #10,882,634.  The claims of the patent were amended such that the independent claim 1 incorporated multiple dependent claims (2 and 6) and added more limitations to claim 1 to arrive at an allowable independent claim.
Therefore, the instant claims 1, 2, and 5 are entirely encompassed by claim 1 of U.S. Patent #10,882,634.  Claim 3 of the instant application directly correlates (same language) with claim 2 of the patent, the instant claim 4 correlates to claim 3 of the patents, and the instant claim 5 correlates to claim 4 of the patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Specifically claim 1 requires “…selectively applying to take off and climb … at least a portion of thrust generated by the first electrical-rotary shaft.”  Due to the selective nature of the limitation it’s unclear if the claim requires any application of thrust generated by the first electrical-rotary shaft.  Specifically, it appears that a method where both an internal combustion engine and an electrical power device are provided but only the internal combustion engine is used for the takeoff and climb would read on the selective use of the electrical power.  For examination purposes examiner assumes the electrical power is not required however the apparatus performing the method must be capable of using electrical power to generate thrust.
	Further it’s unclear due to the ‘or’ limitation if the powering of the first electrical-rotary shaft needs to be able to be powered both by the electricity storage device and the first mechanical-rotary shaft or only by one of those items.  For examination purposes examiner assumes the limitation means intends to say, the first electrical-rotary shaft can receive power from both an electricity storage device and via connection to the first mechanical-rotary shaft, and power is selectively provided by one of the electricity storage device and the first mechanical-rotary shaft.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. PG-Pub 2010/0038473 to Schneider et al..
	Schneider discloses a method for takeoff and climb in an aircraft (apparatus of Schneider is an aircraft propeller device and therefore is installed in an aircraft) comprising:
	Powering a first mechanical-rotary shaft (see figure 6 a shaft extends out of diesel motor (502) but is unlabeled) using a first internal combustion engine (diesel motor (502));
	Powering a first electrical-rotary shaft (shaft connected from electric machine (518) to slip clutch (508)) using electrical power stored in an electricity storage device (battery 518(C)) and via connection to the first mechanical-rotary shaft, and the system selectively powering the device by one of the electrical power stored in an electricity storage device (to spin the propeller of the apparatus) or by the mechanical-rotary shaft (to generate power to the battery);
	Applying to the takeoff and climb a portion of a thrust generated by the first mechanical-rotor;
	Selectively applying to the takeoff and climb, in parallel with the first mechanical rotary shaft, at least a portion of a thrust generated by the first electrical-rotary shaft. ([0091]- [0095] discloses that during a particular phase of flight, examiner notes takeoff and climb is a phase of flight, the propeller drive can use the electric motor to provide additional output when the diesel motor alone is not enough.  The method can also function to run only with the diesel motor, or the electric motor, or the combination of the two).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG-Pub 2010/0038473 to Schneider et al. in view of U.S. PG-Pub 2017/0225573 to Waltner.
	In re claim 2, Schneider discloses the method as described above including the selective application of thrust of the first electrical-rotary shaft is accomplished via a connection between the first mechanical-rotary shaft and the first electrical-rotary shaft (See figure 6 and para [0091]- [0095])
	Schneider fails to disclose the use of a clutch and a belt.
	Waltner however teaches it’s known to provide a parallel connection between an internal combustion engine (402) and an electric motor (408) in numerous layouts of the embodiment such as a coaxial arrangement similar to Schneider as well as utilizing belt drives to make the components not coaxial. [0019]
	Waltner also teaches keeping the electric motor in an always connected situation via free-wheel clutch system such that the clutch can be used as a means to selectively connect the electrical power to the main drive systems. [0021]
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus disclosed by Schneider to utilize an alternate arrangement of components where a belt drive interconnects the components and utilizing a clutch as the means to selectively connect the electrical power system to the main drive system as such modification allows variable space of components for space reasons as well as a known means for selectively connecting and disconnecting systems.

	In re claim 3, Schneider in view of Waltner discloses the method as described above including the generation of electrical power using the first combustion engine is accomplished via the connection and the electrical power generated is stored in a battery (battery (518c)).
	In re claim 4, Schneider in view of Waltner discloses the method as described above including the electrical power generated being used to power accessories in the aircraft (Schneider discloses the battery powering the control system (518A) and Waltner also teaches it’s known to utilize the electric power source to power aircraft accessories such as the Controller (220) and the flight control computer (222)).

	In re claim 5, Schneider in view of Waltner disclose the method as described above including a further step of removing power from the first electrical-rotary shaft via the clutch. [0021]

	In re claim 6, Schneider in view of Waltner discloses the method as described above including the clutch being a sprag clutch (Waltner discloses the clutch being a free-wheel clutch system which is a sprag clutch [0021]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. PG-Pub 2010/0064689 to Reinhardt, U.S. PG-Pub 2013/0227950 to Anderson et al., U.S. PG-Pub 2014/0010652 to Suntharalingam et al., and U.S. PG-Pub 2016/0265631 to Strashny et al. disclose apparatuses with similar methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649